Judgment unanimously affirmed. Memorandum: The court did not err by denying defendant’s motion for a Wade hearing. Because this case predates the November 1, 1986 amendment of CPL 710.60, defendant was required to provide sworn allegations of fact to support the legal ground stated for suppression of identification testimony. Here, defendant failed to allege any facts to support a conclusion that the photographic identification procedure utilized by the police was impermissibly suggestive; consequently, the court was entitled to deny the motion summarily (see, People v Pavesi, 144 AD2d 392, 393, lv denied 73 NY2d 981).
Defendant’s conviction is not against the weight of the evidence. Although a different conclusion would not have been unreasonable, we cannot conclude, based upon this record, that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.— forgery, second degree.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.